REASOSN FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/09/2022 has been entered.  Claims 21-28 are pending in this Office action.
Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  the U.S. Pat. 10,903,974has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a system comprising: synchronize, by the computing system and based on a plurality of control words, a local signal with a Global Positioning System (GPS) signal; detect, by the computing system, a loss of the GPS signal; determine that the local signal was synchronized with the GPS signal before the loss of the GPS signal; continue to maintain synchronization, by the computing system, between the local signal and the GPS signal based on the plurality of control words and based on adjusting a frequency of the local signal; determine that the local signal was not synchronized with the GPS signal before the loss of the GPS signal; determine a most recent control word of the plurality of words; and adjust a frequency of the local signal based on the most recent control word, wherein the adjusting the frequency of the local signal is based on: determine an amount of time corresponding to a generation of the plurality of control words; determine that the amount of time satisfies a predetermined duration of time; and generate a predicted control word based on the plurality of control words.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        KT
May 20, 2022